NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted May 22, 2013
                                     Decided May 22, 2013

                                             Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 12-2997

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Eastern District of Wisconsin.

       v.                                          No. 11-CR-270

STYLES G. SECHRIST,                                William C. Griesbach,
     Defendant-Appellant.                          Judge.


                                           ORDER

        Styles Sechrist ran from police after a traffic stop and during the foot chase dropped
a handgun into a river. A diver recovered the gun, and investigators determined that it was
1 of 48 stolen from a hardware store nine days earlier. Sechrist pleaded guilty to possession
of a firearm by a felon. See 18 U.S.C. § 922(g)(1). The district court accepted the parties’ joint
recommendation and sentenced him to a below-guidelines term of 60 months in prison.
Sechrist has filed a notice of appeal, but appointed counsel asserts that the appeal is
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). We notified
Sechrist that he could reply to counsel’s motion, but he has not responded. See CIR. R. 51(b).
Our review is limited to the potential issues identified in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       At the sentencing hearing, two of Sechrist’s former parole agents identified him as
No. 12-2997                                                                                 Page 2

one of two men pictured in the store’s surveillance videos stealing the 48 guns. Based on
the videos, the parole agents’ testimony, and Sechrist’s possession of one of the stolen guns,
the district judge concluded that he participated in the burglary. Accordingly, the court
calculated a total offense level of 23: a base offense level of 14 plus 2 levels for possessing a
stolen gun, 4 levels for possessing the gun in connection with another felony (the burglary),
and 6 levels for obtaining a total of 48 guns, see U.S.S.G. § 2K2.1(a)(6)(A), (b)(1)(C), (b)(4)(A),
(b)(6)(B), less 3 levels for acceptance of responsibility, see id. § 3E1.1. Sechrist’s criminal
history garnered 7 points: 2 points for a joyride committed at age 16 that occurred within 5
years of this offense, see id. §§ 4A1.1(b), 4A1.2(d)(2)(A), (k)(1); 3 points for a burglary
committed at age 17 for which he was sentenced to more than 13 months’ imprisonment,
see id. §§ 4A1.1(b), 4A1.2(d)(1); and 2 points because he committed the crime while on
supervision, see id. § 4A1.1(d). With a criminal history category of IV, the guidelines
imprisonment range was 70 to 87 months.

        Counsel first informs us that Sechrist does not want to challenge the validity of his
guilty plea and thus appropriately omits discussion about the plea colloquy or Sechrist’s
decision to plead guilty. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United
States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel next considers whether Sechrist could challenge the district court’s finding
that he participated in the burglary and properly concludes that this potential argument
would be frivolous. We would review the finding for clear error and would overturn it only
if there is no evidence to support it. See United States v. Cruz-Rea, 626 F.3d 929, 938 (7th Cir.
2010); United States v. Birk, 453 F.3d 893, 899 (7th Cir. 2006). But as counsel correctly notes,
there is ample evidence to support the district court’s finding: Two people who knew
Sechrist and who were familiar with his distinctive gait identified him in the store’s
surveillance videos, the district judge watched the videos himself, and Sechrist was caught
with one of the stolen guns only nine days after the burglary. Having found that Sechrist
was one of the burglars, the court properly accounted for the 48 guns stolen during the
burglary by adding 4 levels for the gun having been possessed in connection with another
felony, see U.S.S.G. § 2K2.1(b)(6)(B), cmt. n.14(b); United States v. Krumwiede, 599 F.3d 785,
790–91 (7th Cir. 2010); United States v. Hill, 563 F.3d 572, 582 (7th Cir. 2009), and another 6
levels because of the large number of guns, see U.S.S.G. § 2K2.1(b)(1)(C), cmt. n.5; United
States v. LePage, 477 F.3d 485, 490–91 (7th Cir. 2007); Birk, 453 F.3d at 899–900.

       Counsel finally evaluates whether Sechrist could challenge his below-guidelines
prison sentence as unreasonable and concludes that this potential claim would be frivolous.
We agree. The defendant agreed that, if the district court found the imprisonment range to
be 70 to 87 months (which it did), then the defendant would recommend a sentence of 60
No. 12-2997                                                                                 Page 3

months (which he did). The district court considered Sechrist’s extensive criminal history
and noted that a higher sentence would be appropriate but nonetheless imposed a 5-year
term because of the parties’ plea agreement. In light of the defendant and government’s
joint recommendation, there is nothing to rebut the presumption that this term is
reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Jones, 696 F.3d
695, 699 (7th Cir. 2012); United States v. Poetz, 582 F.3d 835, 837 (7th Cir. 2009).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.